Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 12, and 13 of U.S. Patent No. 10,856,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely rearrange the substantive limitations of the ‘062 claims, most notable the apertures on opposing sides, between the first and second ends of the cartridge, and airflow blocking elements directing the airflow passing through the cartridge compartments in a serpentine path.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 13 of U.S. Patent No. 10,842,954. Although the claims at issue are not identical, aside from instant claims 1-15 being substantively equivalent to the originally filed claims 1-15 which issued as ‘954 claims 1-13, instant claims 1-15 are not patentably distinct from ‘954 claims 1-13 because the ‘954 claims merely incorporate the subject matter of instant claims 2 and 15 into instant claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2018/0027882 to Hepworth et al (Hepworth).
	Referring to Figures 1-5 especially, and ¶¶ [0082] & [0086], Hepworth discloses “an aerosol-generating system” as claimed. 
Noting firstly that the “liquid storage section” 132, housing 134 and battery section 106  of Hepworth (¶¶ [0067] & [0071]) are equivalent to the recited “aerosol-generating device,” and the separable substrate elements 124, 126, 128 with the recited “cartridge,” Hepworth discloses, as recited in claim 1, “a cartridge housing [344, 346 & 348 or 546+] and a cartridge aerosol-forming substrate [364, 366 & 368  or 566+] within the cartridge housing, the cartridge housing having a first end and a second end [respectively in contact with receiving part 350 or 550, and the top, at 372], the cartridge housing defining at least one aperture between the first end and the second end” (Exr’s emphasis; the side openings allowing a flow from outer passage 594 to central cavity 592 containing substrate 566; see ¶ [0086], 2nd half), “an aerosol-generating device including a device housing [102, 104, 106], a liquid storage section [132], an electric heater [130], and a power supply section [106],.. a cavity [114], a cavity air inlet, and a cavity air outlet [respectively below the left side 596 and above the right side 598 of the cartridge, Fig. 5], the cavity configured to receive the cartridge, the… inlet at an upstream end of the cavity, the… outlet at a downstream end.., such that an airflow… passes through the cartridge via the… aperture,.. a liquid aerosol-forming substrate [132], the electric heater… to heat the liquid [118]… from the liquid storage section [132],.. a power supply [106] and a controller” (Exr’s emphasis, ¶ [0121]).
As recited in claim 2, Hepworth discloses the cartridge (524, 526, 528) to include opposing “first” and “second sides [596, & 598] between the first… and second end[s], the cartridge aerosol-forming substrate [566 et al]… between the first side and the second side, and the at least one aperture compris[ing] a first aperture on the first side” (Fig. 5, at the left side 596).
As recited in claim 12, Hepworth discloses “a second aperture on the second side of the cartridge” (Fig. 5, at the right side 598), “a plurality of substrate compartments [546 et al]… between the first aperture and the second aperture” (¶ [0086], 2nd half). 
As recited in claim 14, since the cartridge of Hepworth is cylindrical in shape, it housing “includes a curved wall portion defining the second side [598] of the cartridge.” That is, the cylindrical outer cavity (594) of Hepworth is delimited by cylindrical walls.

Claim Rejections - 35 USC § 103
Claims 3, 4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as obvious over Hepworth.
As in claims 3, 7, 10, and 11, Hepworth discloses that the “first side has a length parallel to the cartridge axis” (B, Fig. 3), with apertures on the first and second sides (¶ [0086]. And while Hepworth is silent about the aperture size,  selecting “the first aperture [to] extend along less than 50 percent of the length of the first side,” alternatively “at least 50 percent,” or opposite apertures overlapping (claim 11), would have been immediately obvious based on user preference for the strength with which one would have to draw to receive a desired amount of smoke (e.g., the resistance to drawing plainly being roughly inversely proportional to the extent of aperture overlap).
Hepworth expressly discloses a second aperture on the first side of the cartridge and a second aperture on the second side of the cartridge, as recited in claims 4 and 6, since the individual housings (546) for each “aerosol-forming substrate” (566) each has apertures on both the first side (596) and second side (598). Since they are stacked in the cavity, the cartridge components will locate first apertures on each side nearest the first end (the bottom) and seco9nd apertures nearest the second end (the top). Again see ¶ [0086].
Allowable Subject Matter
Claims 5, 8, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Subject to the filing of a terminal disclaimer, claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/28/22